            Case 1:20-cv-01566-TJK Document 13 Filed 06/22/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 CITY OF CHICAGO,

                  Plaintiff,

           vs.                                              Case No. 1:20-cv-1566 (TJK)

 ALEX M. AZAR, II, in his official capacity
    as Secretary of the United States
    Department of Health and Human
    Services, et al.,

                  Defendants.


                                    JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order of June 18, 2020, the parties respectfully submit

this joint status report. The parties have agreed to convert Plaintiff’s Motion for a Preliminary

Injunction or, in the Alternative, Expedited Summary Judgment, into a Motion for Summary

Judgment. See Fed. R. Civ. P. 65(a)(2). The parties have further agreed to, and hereby jointly

propose, the following schedule to the Court.

       •         Any amicus briefs in support of Plaintiff will be due by June 22, 2020.

       •         Defendants’ combined opposition to Plaintiff’s motion and cross-motion for
                 summary judgment, as well as the administrative record, will be due by July 20,
                 2020.

       •         Any amicus briefs in support of Defendants will be due by July 24, 2020.

       •         Plaintiff’s combined reply in support of its motion and opposition to Defendants’
                 cross-motion will be due by July 27, 2020.

       •         Defendants’ reply in support of its cross-motion will be due by August 3, 2020.

       •         Oral argument to be held as soon as possible thereafter, should the Court deem it
                 useful and at the Court’s convenience.



                                                  1
            Case 1:20-cv-01566-TJK Document 13 Filed 06/22/20 Page 2 of 2




        •       Defendants’ obligation to answer is deferred pending resolution of the parties’
                cross-motions for summary judgment.

        The parties believe that this schedule provides the most efficient means of resolving

Plaintiff’s claims.

 Dated: June 22, 2020                                Respectfully submitted,

 JOSEPH H. HUNT                                      /s/ John T. Lewis              -
 Assistant Attorney General                          John T. Lewis (D.C. Bar No. 1033826)
                                                     Robin F. Thurston (D.C. Bar No. 1531399)
 /s/ Eric Beckenhauer                   _            Benjamin Seel (D.C. Bar No. 1035286)
 Eric B. Beckenhauer                                 Sean A. Lev (D.C. Bar No. 449936)
 Assistant Director                                  Democracy Forward Foundation
 U.S. Department of Justice                          1333 H Street NW
 Civil Division, Federal Programs Branch             Washington, DC 20005
 1100 L Street NW                                    (202) 448-9090
 Washington, DC 20005                                jlewis@democracyforward.org
 (202) 514-3338                                      rthurston@democracyforward.org
 (202) 616-8470 (fax)                                bseel@democracyforward.org
 eric.beckenhauer@usdoj.gov                          slev@democracyforward.org

 Counsel for Defendants                              Mark A. Flessner
                                                     Stephen J. Kane
                                                     Rebecca Hirsch
                                                     Affirmative Litigation Division
                                                     City of Chicago Department of Law
                                                     121 N. LaSalle St., Room 600
                                                     Chicago, IL 60602
                                                     mark.flessner@cityofchicago.org
                                                     stephen.kane@cityofchicago.org
                                                     rebecca.hirsch2@cityofchicago.org

                                                     Counsel for Plaintiff




                                                 2
